DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: The Brief Description of the Drawings section of the specification does not include a description for figure 47.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma (US patent application publication No. 2019/0235866) in view of Dowling (patent application publication No. 2008/0180450).

Das Sarma taught the invention substantially  as claimed including (as to claim 1) A processing-in-memory (PIM) device comprising: a data storage region (307) configured to store first data and second data (e.g., see fig. 3); and a multiplication/accumulation (MAC) operator configured to perform a MAC arithmetic operation(1030,1032) of the first data and the second data(e.g., see fig. 10), wherein the MAC operator includes: a MAC circuit configured to perform the MAC arithmetic operation to output MAC result data 1026,1028); and a data output unit configured to feedback bias data to the MAC circuit prior to the MAC arithmetic operation(1034)(e.g., see paragraph 0130)[the bias value is used and an arithmetic operation and the result is accumulated by the accumulator and the value is fed back to a position before the addition operation and this provides the feedback bias data]. Das Sarma did not expressly detail A processing- in-memory device [in the preamble].  However Dowling taught dynamic random access memory processor(310) (e.g,. see fig. 3) and intelligent processor that performs SIMD processing (e.g., see paragraph 0012) and executed arithmetic instructions (e.g., see paragraph 0064).
It would have been obvious to one of ordinary skill in the art with the teachings of Das Sarma and Dowling in front of them  to implement the Das Sarma system using a processing-in-memory device. It would have been merely choosing from a finite number of identified, predictable solutions (paragraph 0012 and 0064 and fig. 3 of Dowling who teaches implementing a intelligent memory coprocessor for performing SIMD operation KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Claims 2-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das Sarma and Dowling  as applied to claims 1,12 above, and further in view of 
Liao etal., IEEE paper entitled A High Performance and Low Power 32-bit Multply-Accumulate Unit with Single-Instruction Multiple Data (SIMD) Feature).
Due to the similarities between claim 1 and claim 12, Claim 12 is rejected for the same reasons as claim 1 above. Note the Das Sarma taught MAC circuit including arithmetic block (1030) and accumulative addition (1032) block (e.g., see fig. 10) the data output from the accumulative block provides the interim data and the addition of the feed back data from LocAccum via gate 1034 provides the feedback data that is added to the interim data by addition block 1032). The setting of the output unit as the feed back data is performed using the ClearAcc signal (e.g., see paragraph 0119-0120). As to the supplying of first and second  preliminary data before first and second data are input one of ordinary skill  in the art would have been motivated to perform this operation to initialize the system so system would correctly operate. . It would be choosing from a finite number of identified, predictable solutions (in the same MAC circuitry with multiplexers  and latches)  with a reasonable expectation of success (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  Note the inputting of bias data is discussed in the rejection of claim 1 above.
 


It would have been obvious to one of ordinary skill in the art with the teachings of Das Sarma and Liao to implement the Das Sarma system with an input unit that latches  the first and second inputs. It would have been merely choosing from a finite number of identified, predictable solutions (page 928 of Liao teaches implement processor that performs multiply accumulate operations  and SIMD operations(s)) with latching of inputs) with a reasonable expectation of success (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). . 

As to claim 3 Das Sarma and Dowling and Liao taught The PIM device of claim 2, Liao taught  wherein the MAC circuit includes: an arithmetic block (1000) configured to perform the MAC arithmetic operation(1030,1032) of the first and second data(1004,1002)) to output MAC interim data (output of 1032); and an accumulative addition logic circuit configured to perform a bias addition operation for adding feedback data, which are outputted from the data output unit, to the MAC interim data outputted from the arithmetic block to generate and output the MAC result data (e.g., see fig. 10).



As to claim 5 Das Sarma and Dowling and Liao taught  The PIN device of claim 4,  Das Sarma taught wherein the data output latch is configured to set the bias data as initial feedback data (e.g., see paragraph 0120)[the ClearAcc signal provides this limitation].

As to claim 6 Das Sarma and Dowling and Liao taught  The PIM device of claim 5, Das Sarma taught  wherein the data output unit (1026,1028) is configured to latch the 

As to claim 7 Das Sarma and Dowling and Liao taught  The PIM device of claim 4, Liao taught further comprising a control signal generator configured to output first, second, third, and fourth control signals (required selection signals for multiplexers (in fig. 3 and fig. 5) for controlling operations of the MAC operator, wherein the first control signal is a control signal corresponding to the selection signal, which is inputted to the data selector (selection signals for multiplexer for multiplicand and multiplier in fig. 3 and selection signal for input multiplexers  in fig. 5)), for selectively outputting one of the bias data and the MAC result data from the data selector(selection signal inputting output of accumulate data and output of 40-bit accumulators in fig. 3); wherein the second control signal is a control signal, which is inputted to the data input unit, for transmitting the first data from the data input unit to the arithmetic block(e.g., see fig. 3); wherein the third control signal is a control signal, which is inputted to the data input unit, for transmitting the second data from the data input unit to the arithmetic block(e.g., see fig. 3); and wherein the fourth control signal is a control signal, which is inputted to the data output latch, for outputting output data of the accumulative addition logic circuit from the data output latch (e.g., see fig. 3).

As to claim 8 Das Sarma and Dowling and Liao taught  The PIM device of claim 7, but did not expressly detail wherein the control signal generator is configured to: KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  
 


As to claim 11, Das Sarma and Dowling and Liao taught  The PIM device of claim 8, but did not expressly detail  wherein the data selector is configured to output the MAC result data to the data output latch when the first control signal has a second logic level.Liao however taught performing operation in including latching and outputting data at different cycles of processor operation (e.g., see page 927). Therefore one of ordinary skill would have been motivated to output the result data when the first control KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  

Allowable Subject Matter
Claims 9-10, 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 (which depends from claims 1,2,3,4,7,8) requires among other things,  wherein the data output unit further includes: a delay circuit configured to receive and delay the first control signal by a certain time to output the delayed first control signal; and an OR gate configured to perform a logical OR operation of an output signal of the delay circuit and the fourth control signal to output a result of the logical OR operation to the data output latch,. The limitations of claim 9 which are in the claims which claim 9 depends are discussed in the rejections above. However the closest prior art does not teach among other things wherein the data output unit further includes: a delay circuit configured to receive and delay the first control signal by a certain time to output the delayed first control signal; and an OR gate configured to perform a logical OR operation of an output signal of the delay circuit and the fourth control signal to output a result of the logical OR operation to the data output latch.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (patent application publication No. 2019/0318246) disclosed computation method using weight values (e.g., see abstract).
Landers (patent No. 6,247,036) disclosed processor with reconfigurable arithmetic data path (e.g., see abstract).


	Cho (patent No. 9, 438, 274) disclosed data processing block and data block storage device (e.g., see abstract).
	Song (patent No. 9, 537,477) disclosed semiconductor apparatus capable of converting frequency of an input clock (e.g., see abstract).
	Rozen (patent application publication No. 2018/02362627) disclosed variable word length neural network accelerator circuit (e.g., see abstract).
	Zhang (patent application publication No. 2018/0260711) disclosed calculating device for sparsely connected neural network (e.g., see abstract).
	Pineda (patent application publication no. 2018/0300138) disclosed human machine-interface and weighted multiply add for image data (e.g., see abstract and fig. 7).
	Culurciello (patent application publication No. 2018/0341495) disclosed hardware accelerator for convolution neural networks and method of operation (e.g., see abstract).
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183